     Case
     Case2:21-cv-00418-APG-BNW
          2:21-cv-00418-RFB-BNW Document
                                Document 12
                                         9 Filed
                                            Filed04/02/21
                                                  04/06/21 Page
                                                            Page11ofof22




 1 Jennifer McKee
   Nevada State Bar No. 9624
 2 CLYDE & CO US LLP

 3 3960 Howard Hughes Parkway, Suite 500
   Las Vegas, Nevada 89169
 4 Telephone: (702) 633-5703
   Facsimile: (702) 990-3501
 5 Email: jennifer.mckee@clydeco.us

 6 Attorneys for Defendants

 7 Certain Underwriters at Lloyd’s, London
   Subscribing to Policy No. B0595XN5229017
 8 (erroneously sued as Certain Underwriters at
   Lloyd’s London subscribing to Besso policy
 9 number B0595XN5229017, Apollo Liability

10 Consortium Number 9984, including Apollo
   Syndicate Management Limited)
11

12                              UNITED STATES DISTRICT COURT

13                                     DISTRICT OF NEVADA

14
     FREYSSINET, INC., a Virginia corporation,         Case No. 2:21-CV-00418-RFB
15
                  Plaintiff,                           STIPULATION AND ORDER TO EXTEND
16                                                     TIME TO RESPOND TO COMPLAINT FOR
           v.                                          CERTAIN UNDERWRITERS AT LLOYD’S,
17                                                     LONDON SUBSCRIBING TO POLICY NO.
   BESSO INSURANCE GROUP LTD., a                       B0595XN5229017 (ERRONEOUSLY SUED
18 United Kingdom company, and CERTAIN                 AS CERTAIN UNDERWRITERS AT
   UNDERWRITERS AT LLOYD’S, LONDON                     LLOYD’S LONDON SUBSCRIBING TO
19 SUBSCRIBING TO BESSO POLICY                         BESSO POLICY NUMBER
   NUMBER B0595XN5229017, APOLLO                       B0595XN5229017, APOLLO LIABILITY
20 LIABILITY CONSORTIUM NUMBER 9984,                   CONSORTIUM NUMBER 9984,
   including APOLLO SYNDICATE                          INCLUDING APOLLO SYNDICATE
21 MANAGEMENT LIMITED, a United                        MANAGEMENT LIMITED)
   Kingdom company,
22                                                     (FIRST REQUEST)
                Defendants.
23

24         Plaintiff Freyssinet, Inc. and defendants Certain Underwriters at Lloyd’s, London

25 subscribing to policy no. B0595XN5229017 (“Underwriters”) (erroneously sued as Certain

26 Underwriters at Lloyd’s London subscribing to Besso policy number B0595XN5229017, Apollo

27 Liability Consortium Number 9984, including Apollo Syndicate Management Limited) hereby

28 move pursuant to Federal Rule of Civil Procedure 6 and Local Rule IA 6-1 to extend Underwriters’

                                                   1
     Case
     Case2:21-cv-00418-APG-BNW
          2:21-cv-00418-RFB-BNW Document
                                Document 12
                                         9 Filed
                                            Filed04/02/21
                                                  04/06/21 Page
                                                            Page22ofof22




 1 deadline to respond to Freyssinet’s Complaint from April 5, 2021 to April 12, 2021. This is the first

 2 request to extend this deadline.

 3          Freyssinet consented to an extension of Underwriters’ time to respond to the Complaint for

 4 one week, until April 12, 2021, to give Underwriters additional time to instruct Nevada counsel and

 5 prepare to file a responsive pleading. Underwriters’ request for an extension is made in good faith

 6 and is not intended to unreasonably delay this matter. The matter remains at the outset of litigation,

 7 as the parties have not yet held their case conference under Federal Rule of Civil Procedure 26(f)

 8 nor has a scheduling order been entered.

 9          Based on the foregoing, the parties respectfully request that this Court extend Underwriters’

10 deadline to respond to Freyssinet’s Complaint from April 5, 2021 to April 12, 2021.

11          Dated this 2nd day of April 2021.

12 CLYDE & CO US LLP                                      SNELL & WILMER LLP

13 By: /s/ Jennifer McKee                                 By: /s/ Kelly H. Dove
   Jennifer McKee (9624)                                  Kelly H. Dove (10569)
14 3960 Howard Hughes Parkway, Suite 500                  3883 Howard Hughes Parkway, Suite 1100
   Las Vegas, Nevada 89169                                Las Vegas, NV 89169
15
   Telephone: (702) 633-5703                              Telephone: (702) 784-5200
16 Facsimile: (702) 990-3501                              Facsimile: (702)784-5252
   Email: jennifer.mckee@clydeco.us                       Email: kdove@swlaw.com
17 Attorneys for Defendants Certain Underwriters at       Attorneys for Plaintiff Freyssinet, Inc.
   Lloyd’s, London Subscribing to Policy No.
18 B0595XN5229017 (erroneously sued as Certain

19 Underwriters at Lloyd’s London subscribing to
   Besso policy number B0595XN5229017, Apollo
20 Liability Consortium Number 9984, including
   Apollo Syndicate Management Limited)
21

22

23

24

25                                                                                IT IS SO ORDERED:
26
                                                           UNITED STATES MAGISTRATE JUDGE
27

28                                                                         April 6, 2021
                                                           Dated:

                                                      2
